PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Smith et al.
Application No. 15/384,361
Filed: 20 Dec 2016
For: CEILING FAN SYSTEM

:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition under 37 CFR 1.137(a), filed February 25, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed May 20, 2020. The issue fee was timely paid on August 14, 2020.  Accordingly, the application became abandoned on August 15, 2020.  A Notice of Abandonment was mailed August 19, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of Substitute Statements for three (3) joint inventors and Oaths or Declarations for the remaining four (4) joint inventors, (2) the petition fee of $2,000.00 and (3) a proper statement of unintentional delay. 

This application is being in the Office of Petitions for consideration to Withdraw from Issue under 37 CFR 1.313 filed February 25, 2021.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions